                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                    )
                                              )
                 v.                           )                 1:06-CR-206-2
                                              )                 1:07-CR-71-1
 JAMES THOMAS HANCOCK,                        )
                                              )
                        Defendant.            )

                        MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

         The defendant-inmate, James Hancock, has been incarcerated for 15 years, since

he was 18 years old, serving a 477-month sentence for his participation in a pair of

violent armed bank robberies in 2006. After his motion for compassionate release was

denied, he filed a renewed motion with additional evidence and arguments directed

towards the Court’s findings on the first motion. His arguments are not persuasive, and

the new evidence does not support a sentence reduction. The motion will be denied.

         In February 2020, Mr. Hancock filed a motion for a sentence reduction pursuant to

18 U.S.C. § 3582(c)(1)(A) based on a post-sentencing change in the law and positive

post-conviction conduct. See Doc. 159.1 On March 5, 2021, after full briefing, the Court

denied the motion without prejudice, noting that a time-served sentence would be

inappropriate in view of the mandatory minimum sentence required today for his crimes

and the violent nature of his offenses, but the Court left open the possibility that a

renewed motion in the future, closer to the current mandatory minimum required for his


   1   All document citations are to the docket in Case No. 1:07-CR-71-1 (M.D.N.C.).




          Case 1:06-cr-00206-CCE Document 310 Filed 08/20/21 Page 1 of 6
crimes, might be granted. Doc. 176 at 11–12; United States v. Hancock, No. 1:06-CR-

206-2, 2021 WL 848708, at *1 (M.D.N.C. Mar. 5, 2021).

       Mr. Hancock then filed the pending renewed motion for a sentence reduction.

Doc. 177. He essentially asks the Court to reconsider its previous order, pointing out his

disagreement with several findings and attempting to ameliorate some of the concerns

expressed by the Court in deciding to deny the motion for the time being. Specifically,

Mr. Hancock contends that:

       (1)    the Court should give no weight to the fact that the sentencing judge did not

              express concerns about the mandatory sentences imposed, id. at 2–3;

       (2)    concerns about whether the government would have sought a longer

              sentence for the convictions for the second robbery if the mandatory

              sentence for carrying the firearm during the robbery had been limited to

              seven years rather than 25 years are hypothetical and speculative in light of

              a plea offer Mr. Hancock received before trial, id. at 4;

       (3)    concerns about finality of sentences and giving weight to mandatory

              sentencing requirements as they currently exist should not prevent his early

              release, id. at 4–5;

       (4)    the robberies he committed were serious but not “extremely violent” as the

              Court found, id. at 5–6;

       (5)    he “was a young man . . . with a nonviolent criminal history at the time of

              his offense, making the application of such harsh penalties designed for

              violent, recidivist offenders even more inappropriate,” id. at 3;

                                               2



        Case 1:06-cr-00206-CCE Document 310 Filed 08/20/21 Page 2 of 6
       (6)    the Court did not take into account a state sentence Mr. Hancock will serve

              after he concludes his federal sentence, id. at 6; and

       (7)    he will not be a danger to the community when he is released given the

              state sentence and his “sincere rehabilitation.” Id.

       As to most of these points, nothing in the motion causes the Court to re-evaluate

its earlier decision. Mr. Hancock does little more than disagree with how the Court

previously examined the relevant considerations, and, overall, his arguments are not

persuasive for the reasons the Court has already stated. See generally Doc. 176.

       He has, however, made a new argument based on a new fact: a state sentence he

is presently subject to serving. When the Court decided his first compassionate release

motion, it was under the impression that that the state had dismissed a first-degree murder

charge pending when Mr. Hancock was sentenced. See id. at 5. Mr. Hancock through

counsel did not mention this sentence in his original motion and briefing, see Docs. 159,

164, 174. In their briefing on the first motion, the government asserted without

contradiction that the first-degree murder charge was dismissed, Doc. 171 at 8 n.2,

though it had not supported the assertion with evidence. Doc. 176 at 5 n. 5.

       Mr. Hancock asserts in his renewed motion that he is facing a long active North

Carolina state sentence so that if he were re-sentenced here to time-served, he would go

into state custody. Doc. 177 at 6. The probation office has obtained records from the

state court, which show that Mr. Hancock is indeed facing such a sentence. Doc. 178 at

2–3. Specifically, after he was sentenced on his federal charges, he pled guilty to second-

degree murder in state court. Id. at 2. He was sentenced to 220 to 273 months, to run

                                               3



        Case 1:06-cr-00206-CCE Document 310 Filed 08/20/21 Page 3 of 6
concurrently with his federal sentences. Id. at 2–3. Mr. Hancock asserts that if his

federal sentences are reduced to time served, he will be transferred to state custody to

serve the rest of that state sentence, which, he contends, is sufficient but not greater than

necessary to serve the ends of justice. See Doc. 177 at 6.

       The Court assumes Mr. Hancock would be transferred to state custody if his

federal sentence is reduced to time served. See Setser v. United States, 566 U.S. 231, 241

(2012) (noting that if a defendant “serves his federal sentence first, the State will decide

whether to give him credit against his state sentences . . . .”). But that fact does little to

support his motion. First, it is now clear that in addition to committing the two violent

bank robberies that underly his federal convictions, Mr. Hancock murdered a man on July

18, 2006, just a few months after the first bank robbery and less than two weeks after the

second bank robbery. See Doc. 176 at 1–2. His crime spree was thus significantly more

violent than the Court realized when it decided the first motion for compassionate release,

and this factor weighs even further against a time-served sentence.

       Second, the state court relied on the fact that Mr. Hancock had received a long

federal sentence when he was sentenced on the murder charge. See, e.g., Doc. 178 at p.

10 ¶ 5, p. 12 ¶ 2.2 He was tried, convicted, and sentenced in federal court to 477 months


   2  It appears that Mr. Hancock was in primary state custody on the pending murder charge in
2007 and 2008 when his federal charges were resolved. See, e.g., Doc. 46. Thereafter, he pled
guilty in state court to second-degree murder with the agreement that his state sentence would
run concurrently to his federal sentence, and that sentence was imposed. Doc. 178 at 18, 21.
This turned out to be impossible because, under federal law, a defendant cannot begin serving a
federal sentence until he is in federal custody. 18 U.S.C. § 3585(a); Setser, 566 U.S. at 241
(noting that when a prisoner “starts in state custody, serves his state sentence, and then moves to
federal custody, it will always be the Federal Government—whether the district court or the


                                                   4



         Case 1:06-cr-00206-CCE Document 310 Filed 08/20/21 Page 4 of 6
in prison before he resolved his pending state murder charge. The state court knew about

his federal sentence when it sentenced him to a much shorter sentence, pursuant to a plea

agreement, and the state litigants and the state court contemplated that he would serve his

entire state sentence while in federal custody. Id. at p. 10 ¶ 5, p. 12 ¶ 2, pp. 21–25. This

fact also weighs against reducing the federal sentence to time served.

       The Court remains convinced that a time-served sentence would not be

appropriate. See Doc. 176 at 10–11. It would be less than the revised statutory minimum

sentences and would not provide just punishment. The new evidence of the second-

degree murder conviction weighs against a sentence reduction, not in favor of it.

       If and when Mr. Hancock is closer to serving the mandatory minimum sentences

required under the law today for his federal crimes, he may renew his motion. The new

evidence about his murder conviction will be relevant and will have to be weighed with

all the other circumstances and § 3553(a) factors as they exist at that time. The Court

expresses no opinion as to whether any such future motion should be granted or denied.

       The probation office appropriately filed the state court records under seal, given

that they include some health information typically filed under seal in connection with

sentencing matters. But these records are publicly available in the state court file, so




Bureau of Prisons—that decides whether he will receive credit for the time served in state
custody.”); see also Doc. 178 at 14. As a result, his guilty plea in state court was vacated, he was
released to federal custody to begin serving his federal sentence; he thereafter returned to state
court to plead guilty again to second-degree murder with the agreed-upon concurrent sentence
re-imposed. See Doc. 178 at 10–11 (consent order granting the motion and reflecting agreed-
upon terms of vacatur and repleading), 12–15 (motion for appropriate relief referencing terms of
federal sentence and impossibility of concurrent sentence).
                                                   5



         Case 1:06-cr-00206-CCE Document 310 Filed 08/20/21 Page 5 of 6
sealing is unnecessary here. The Court will therefore direct the Clerk to unseal the state

court records filed here.

       It is ORDERED, in the Court’s discretion, that:

       1. The defendant’s renewed motion for compassionate release, Doc. 177, is

          DENIED.

       2. The Clerk shall unseal the state court records at Doc. 178.

      This the 20th day of August, 2021.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                               6



        Case 1:06-cr-00206-CCE Document 310 Filed 08/20/21 Page 6 of 6
